Evans, Judge:
This is an appeal by the United States against a finding of value made by the United States appraiser at the port of Honolulu on an importation of denim from Germany. The question involved, according to the statement of the Government attorney at the trial, is whether a German home consumption tax should be part of the duitable value of the merchandise.
The denim was invoiced at $0.25% per yard and entered at that value less cases, consular fee, insurance, freight to Bremen, and shipping expenses as invoiced, and plus packing, $60. It was appraised as entered. On the consular invoice appears a notation that “These goods are subject to a home consumption tax of 2 per cent if sold for use in Germany this consumption tax is not included in the above invoiced price. * * * Similar goods are not sold for use in the home market.”
At the hearing no competent evidence was adduced to overcome the presumption of correctness attaching to the appraiser’s finding of value. In fact the Government attorney in reply to a question by the court as to whether he had something to show that such or similar merchandise was consumed in Germany, answered in the negative.
I therefore find the appraised value to be the correct value of the merchandise. Judgment will be rendered accordingly.